Citation Nr: 0506799	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty training from May 1983 to 
July 1983 and on active duty from December 1990 to September 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for a skin 
disability and for a psychiatric disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim of entitlement to service connection for 
chronic sinusitis has been obtained or requested by the RO.

2.  Chronic sinusitis was noted on service examination in 
1987 in conjunction with National Guard service and prior to 
the veteran's period of active service; it did not increase 
in severity while the veteran was on active duty.


CONCLUSION OF LAW

The veteran's chronic sinusitis was not incurred or 
aggravated during his active service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(b)(1), 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The April 1999 Statement of the Case (SOC) and the January 
2004 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for service 
connection for sinusitis was being denied because the medical 
evidence did not show that his disability was incurred in 
service, or was aggravated by service.  The SOC and SSOC made 
it clear to the veteran that in order to prevail on his 
claim, he would need to present evidence that his sinusitis 
had worsened during service or that it had begun in service.  
The RO sent a letter dated in July 2003 that told the veteran 
about the VCAA and informed him what evidence the RO would 
obtain and what he needed to do.  The RO obtained service 
medical records, VA treatment records, and provided the 
veteran with several VA examinations.  The veteran has not 
indicated that there is any other evidence available and in 
fact stated in March 2004 that he had no further evidence to 
submit.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in July 1996.  Thereafter, the claim was denied in a 
rating decision dated in December 1997.  The RO sent a letter 
related to the VCAA and the duty to assist to the appellant 
in July 2003.  This notification was well after the rating 
decisions.  Only after that rating action was promulgated did 
the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the appellant's claim after the July 2003 
letter.  See, SSOC issued to the appellant in January 2004.  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless 
error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit argument 
in support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating the claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

II.  Service connection for sinusitis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 2 Vet. App. 247, 253 (1999).

The veteran, conceding that he had sinusitis prior to 
service, asserts that he currently has chronic sinusitis that 
was permanently aggravated during active service.  In this 
regard, the Board must note that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

The provisions of 38 C.F.R. § 3.304(b) provided that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provided 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a VA General Counsel opinion, VAOGCPREC 3-2003, insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
According to VAOGCPREC 3-2003, to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).

In determining whether the presumption of soundness applies 
to this veteran, the Board must determine whether sinusitis 
was noted at the time of entry into service.  In this case, 
service medical records include a report of periodic 
examination for the Puerto Rico Army National Guard in 1987 
that noted a history and diagnosis of chronic sinusitis.  
This was prior to the veteran's period of active service from 
December 1990 to September 1991. 

Taken in conjunction with the veteran's current assertion 
that his sinusitis existed prior to service and the report of 
the February 1987 examination, the Board concludes that the 
veteran's sinusitis was a preexisting condition and the 
presumption of soundness does not attach.  38 U.S.C.A. § 1111 
(West 2002), 38 C.F.R. § 3.304(b)(1) (2004)

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2004).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2004).

The veteran's service medical records show complaints and 
treatment for sinusitis including being noted at the time of 
separation in September 1991, although the examiner noted the 
veteran takes no medication for the condition and needs none.  
The Board finds that the service medical records, as a whole, 
provide negative evidence against this claim, as they do not 
indicate that the sinus condition worsened.

The veteran's VA treatment records since service also show 
treatment for sinusitis in June 1992, and November 2000, and 
the veteran's sinusitis is noted on National Guard 
examinations in February 1994 and March 1996, as well as a VA 
examination in September 1996 that indicated a diagnosis of 
chronic rhinosinusitis.  VA examinations in June 2003 and 
October 2003 indicated no current diagnosis of sinusitis, 
although the veteran's history was noted.  The Board finds 
that the post-service medical records, as whole, also provide 
more negative evidence against this claim as it fails to 
indicate a worsening of the condition following service.

The Board has also considered the veteran's statements in 
support of his argument.  The veteran's own statements do 
indicate aggravation, however, they are not competent 
evidence of aggravation.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

There is no medical evidence that the veteran's chronic 
sinusitis worsened while in service or has worsened due to 
service.  In fact, there is no medical evidence that his 
chronic sinusitis has worsened at all post-service.
 
Accordingly, the veteran's claim must be denied.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for chronic 
sinusitis.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to 
otherwise permit a favorable determination on this issue.  
38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for chronic sinusitis is 
denied.


REMAND

The record indicates that the veteran is currently receiving 
treatment at the VAMC in San Juan, Puerto Rico from November 
2000 to the present.  The claims folder does not contain the 
most recent evidence from the VAMC in San Juan.  The RO must 
contact the VAMC in San Juan, Puerto Rico and all associated 
outpatient clinics and obtain treatment records from November 
2000 to the present.  Decisions of the Board must be based on 
all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).  

The Board also finds that additional examinations are 
required.  The record is not clear as to whether the examiner 
had available all the evidence in the claims folder.  With 
respect to the psychiatric claim, the most recent VA examiner 
stated that there was no evidence of any psychiatric 
treatment or disability in the record, but that is definitely 
not true.  A new examination is required to ensure that the 
examiner has reviewed the entire record.  With respect to the 
skin disability claim, the examiner should address the nature 
of the veteran's disability during an outbreak and then 
address the etiology of the disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allay v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Stuntman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because there is additional medical evidence to be gathered, 
and because new examinations are warranted, a remand in this 
case is required.  Accordingly, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington DC 
for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the VAMC in 
San Juan, Puerto Rico, and all associated 
outpatient clinics dated from November 
2000 to the present.  If no records are 
available, the RO should obtain written 
confirmation of that fact

2.  The RO should schedule the veteran 
for a psychiatric examination in order to 
ascertain the diagnosis of etiology of 
the veteran's claimed nervous disorder or 
any other psychiatric disability.  The 
examiner should specifically review the 
service medical records including the 
report of medical history at separation 
that showed complaints of nervous 
trouble, depression, and excessive worry.  
In addition, the examiner should review 
the VA treatment records from November 
1992 suggesting the veteran's anxiety is 
getting better but now he feels 
depressed, and the VA treatment notes 
dated from August to September 1992 
showing a diagnosis of chronic anxiety 
and an indication that symptoms had been 
present for at least five months as of 
September 1992.  All indicated tests 
should be conducted, and the examiner 
should review the claims folder.  If a 
psychiatric disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any diagnosed disability is related to 
service or was caused or aggravated by 
service  A complete rationale for any 
opinion offered should be included.

3.  The RO should schedule the veteran 
for an examination in order to ascertain 
the diagnosis of etiology of the 
veteran's claimed skin disability or any 
other skin disability found.  The 
examiner should specifically review the 
service medical records including the 
report of separation where the veteran 
denies any skin problems.  The RO should 
specifically ensure that the veteran is 
examined when his skin disability is 
active so the examiner can correctly 
diagnose it.  If the disability is 
attributable to a known diagnosis, the 
examiner should note that.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
If a skin disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any diagnosed disability is related to 
service or was caused or aggravated by 
service  A complete rationale for any 
opinion offered should be included.

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


